REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a strength training apparatus comprising: a tower; a first arm and a second arm each pivotally coupled with the tower and each being configured to be selectively positionable independent of each other at multiple angles relative to each other; a first pulley coupled to an end of the first arm; a first cable extending t hrough the first arm and the first pulley; a second pulley coupled to an end of the second arm; a second cable extending through the second arm and the second pulley; a magnetic mechanism coupled to the first cable and the second cable and configured to provide multiple levels of resistance to a user pulling on the first cable and/or the second cable; and a control panel located on the tower, the control panel configured to be in communication with the magnetic mechanism, the control panel including a processor and a memory configured to control a current level of resistance provided by the magnetic mechanism, the control panel further including a display, the control panel further including a connection configured to communicate with another device; and an application program configured to be loaded on the other device, the application program configured to generate a customized workout routine for the strength training apparatus that includes sets and repetitions of an exercise that involves pulling on the first cable and/or the second cable.
Claims 2-16 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Regarding claim 17, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a strength training apparatus comprising: a tower; a first arm and a second arm each pivotally coupled with the tower and each being configured to be selectively positionable independent of a magnetic mechanism coupled to the first cable and the second cable and configured to provide multiple levels of resistance to a user pulling on the first cable and/or the second cable; and a control panel located on the tower, the control panel configured to be in communication with the magnetic mechanism, the control panel including a processor and a memory configured to control a current level of resistance provided by the magnetic mechanism, the control panel further including a display, the control panel further including a connection configured to communicate with another device; and an application program configured to be loaded on the other device, the application program configured to generate a customized workout routine for the strength training apparatus that includes sets and repetitions of an exercise that involves pulling on the first handle and/or the second handle.
Claims 18-20 depend either directly or indirectly from claim 17 and are allowable for all the reasons claim 17 is allowable.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S LO/Primary Examiner, Art Unit 3784